Case 4:20-cv-00896-ALM-KPJ Document 48 Filed 06/11/21 Page 1 of 8 PageID #: 727




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


MICHAEL MOATES,

                          Plaintiff,

                  v.                     Civ. Action No. 4:20-cv-00896-ALM-KPJ
FACEBOOK, INC.,

                          Defendant.




    DEFENDANT FACEBOOK, INC.’S RESPONSE TO PLAINTIFF’S OBJECTIONS
         TO THE REPORT AND RECOMMENDATION ON FACEBOOK’S
           MOTION TO TRANSFER PURSUANT TO 28 U.S.C. § 1404(a)
Case 4:20-cv-00896-ALM-KPJ Document 48 Filed 06/11/21 Page 2 of 8 PageID #: 728




                                        INTRODUCTION

        Magistrate Judge Priest Johnson issued a Report and Recommendation on May 14, 2021,

 Dkt. 42, recommending that the Court grant Facebook’s motion, Dkt. 29, and transfer this action

 to the Northern District of California. The R&R correctly concluded that the forum selection

 clause in Facebook’s Terms of Service is valid, enforceable, mandatory, and encompasses

 Moates’s claims, and that no “extraordinary circumstances unrelated to the convenience of the

 parties warrant denial of transfer.” R&R at 7-21. Rather than identify any error in the thorough

 R&R, Moates’s objections seek to raise new arguments and rehash contentions Judge Priest

 Johnson rightly rejected. See United States v. Armstrong, 951 F.2d 626, 630 (5th Cir. 1992)

 (“issues” that are “first argued” in “objections to the magistrate judge’s findings, conclusions and

 recommendations” are “not properly before the district court”). This Court should thus adopt the

 R&R in full and transfer this case to the forum in which Moates agreed to litigate his claims.1

                                           ARGUMENT

        Moates raises three primary objections to the R&R. First, he claims that he never agreed

 to a forum selection clause. Dkt. 45 (“Obj.”) at 1, 8-9. Second, he claims that the forum

 selection clause is too vague to be enforced. Id. at 2-3. Third, he “renew[s]” his contention that

 this case is sufficiently “exceptional” to overcome a forum selection clause under Atlantic

 Marine Construction Co. v. U.S. District Court for the Western District of Texas, 571 U.S. 49, 67

 (2013). Obj. at 3-4. For the reasons discussed below and in Facebook’s motion, reply in support




 1
  Facebook further notes that Moates’s nine-page filing violates Local Civil Rule 72(c), which
 provides that “[o]bjections to reports and recommendations and any response thereto shall not
 exceed eight pages.”



                                                -1-
Case 4:20-cv-00896-ALM-KPJ Document 48 Filed 06/11/21 Page 3 of 8 PageID #: 729




 thereof (Dkt. 39), and the R&R, none of Moates’s arguments displaces his longstanding

 agreement to litigate his claims in the Northern District of California.2

 I.     MOATES AGREED TO FACEBOOK’S FORUM SELECTION CLAUSE

        When Moates signed up for and continued using Facebook’s services, he agreed to bring

 any claims arising out of or relating to his use of those services in the courts of Northern

 California. See Mot. at 1-2. Indeed, the operative complaint actually alleges that Moates entered

 into a contract with Facebook that contained a forum selection clause by agreeing to the

 company’s Terms. See Second Amended Complaint (“SAC”), Dkt. 20, ¶ 36 (acknowledging

 that the Terms served as Moates’s “contract with the Defendant”); see also id. at 39 (Fifth Cause

 of Action ¶ 3) (alleging that “Plaintiff entered into Facebook[’]s Terms of Service”). That makes

 sense, because the SAC also alleges that Facebook breached its Terms, id. at 40-42 (Sixth Cause

 of Action), and “by asserting a cause of action for breach of contract, Plaintiff necessarily

 implies his belief that the [contract—including the forum-selection clause—]is enforceable.”

 Emrit v. Watts, Guerra, L.L.P., 2014 WL 3970172, at *2 (W.D. Tex. Aug. 13, 2014); see also

 Mot. at 4 (collecting cases). As explained previously, Moates cannot dispute that the Terms of

 Service apply to him when his claims are premised on that very contract. Mot. at 4-5; Reply at 2.




 2
   In addition to briefly reprising other arguments Judge Priest Johnson properly rejected, Moates
 offers several conclusory objections to the R&R. He first claims that he was wrongly denied
 access to the Court’s electronic filing system and should have been given oral argument, Obj. at
 4-7, but does not identify any basis for overturning those discretionary decisions. He then claims
 that Judge Priest Johnson and “[t]he Court of the Northern District of California” have conflicts
 of interest because they have Facebook pages, id. at 5, 9, but fails to explain why use of
 Facebook creates a disqualifying conflict. Finally, he asserts that he plans to call Texas-based
 witnesses in this case and file future related suits in this district. Id. at 6, 9. Both of these (new)
 arguments relate to his (irrelevant) private interest in proceeding in this forum. See Atl. Marine
 Constr. Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 52, 64 (2013).



                                                  -2-
Case 4:20-cv-00896-ALM-KPJ Document 48 Filed 06/11/21 Page 4 of 8 PageID #: 730




        In his Objections to the R&R, however, Moates takes a different tack. Now he contends

 that “he never agreed to any contract with Facebook when signing up” and “is not subject to . . .

 the Terms of Service” because Facebook has not shown that Moates “actually clicked the button”

 to create a Facebook account. Obj. at 1, 8-9. Because Moates has not previously raised these

 arguments, they are not properly before the Court and must be disregarded. See Finley v.

 Johnson, 243 F.3d 215, 219 n.3 (5th Cir. 2001) (“We have held that issues raised for the first

 time in objections to the report of a magistrate judge are not properly before the district judge.”);

 Armstrong, 951 F.2d at 630 (so holding); Cupit v. Whitley, 28 F.3d 552, 535 n. 5 (5th Cir. 1994)

 (same); Paup v. Texas, 2017 WL 1129906, at *5 (E.D. Tex. Mar. 27, 2017) (same). But even if

 the Court were to consider these arguments—and it should not—Moates’s new claim is flatly

 contradicted by the SAC. As noted above, Moates expressly pleaded that he agreed to the Terms

 of Service (which contain the forum selection clause) and accuses Facebook of violating that

 very contract. Supra, at 2. He may not now pick and choose among contractual terms to avoid

 his end of the bargain.

 II.    MOATES’S NEW ARGUMENT THAT THE FORUM SELECTION CLAUSE IS TOO VAGUE TO
        BE ENFORCED SHOULD BE REJECTED

        Moates’s claim that the forum selection clause is too vague to be enforced is a nonstarter.

 As with his contention that he never agreed to the Terms of Service, Moates has not previously

 challenged the language of the forum selection clause on this ground. His vagueness claim is

 thus not properly before the Court. See Armstrong, 951 F.2d at 630. Even if it were, Moates

 suggests common words and phrases make the clause unclear. Obj. at 2-3 (taking issue with the

 terms “you,” “us,” “Facebook,” “any claim, cause of action, or dispute,” and “statement”). But

 nothing about this easily understood language is ambiguous, much less ambiguous enough to

 preclude enforcing the agreement.       Unsurprisingly, then, numerous courts have held that



                                                 -3-
Case 4:20-cv-00896-ALM-KPJ Document 48 Filed 06/11/21 Page 5 of 8 PageID #: 731




 Facebook’s forum selection clause is valid and enforceable. See, e.g., Loveland v. Facebook,

 2021 WL 1734800, at *5 & n.3 (E.D. Pa. May 3, 2021) (collecting cases and noting that “district

 courts have previously addressed this issue and unequivocally reached the conclusion that

 Facebook’s forum selection clause is valid and enforceable”); We Are the People, Inc. v.

 Facebook, Inc., 2020 WL 2908260, at *2 (S.D.N.Y. June 3, 2020); Dolin v. Facebook, Inc., 289

 F. Supp. 3d 1153, 1159-60 (D. Haw. 2018) (collecting cases); Thomas v. Facebook, Inc., 2018

 WL 3915585, at *4 (E.D. Cal. Aug. 15, 2018) (collecting cases). Moates does not even attempt

 to distinguish these authorities enforcing the same contractual language at issue here.3

 III.   THIS CASE DOES NOT FALL WITHIN ATLANTIC MARINE’S NARROW EXCEPTION

        Finally, Moates reprises his argument that this case is sufficiently “exceptional” to

 overcome a valid and enforceable forum selection clause. Obj. at 3-4, 6-8. But as before, he

 cannot meet the heavy “burden of showing why the court should not transfer the case to the

 forum to which the parties agreed.” Atl. Marine Constr. Co., 571 U.S. at 64; see also Carnival

 Cruise Lines, Inc. v. Shute, 499 U.S. 585, 595 (1991) (party seeking to avoid a forum-selection

 clause bears a “heavy burden of proof”).

 3
   Moates argued that health and travel concerns made this an “exceptional case” under Atlantic
 Marine, frustrated the purpose of his contract with Facebook, and made his performance under
 that contract impossible. See Dkt. 37 at 3-6. Insofar as the R&R read Moates’s opposition to
 instead argue that enforcing Facebook’s forum selection clause “would pose grave difficulties
 and would violate the public policies of Texas” in light of his health problems and COVID-19,
 R&R at 7; see also id. at 9 n.4 (characterizing the contentions in Moates’s opposition “as
 duplicative of” those the R&R addressed); id. at 11 (interpreting Moates’s arguments about the
 “Public Interest Factor[s]” and whether this is an “Exceptional Case” to “advanc[e] reasons why
 enforcing the forum selection clause[] would violate Texas public policy”), it properly rejected
 these arguments and found the clause valid and enforceable, id. at 7-14. Moreover, the Court
 correctly rejected Moates’s alleged personal interest in litigating in this District as a basis to deny
 transfer. Although the R&R considered that interest in the context of the validity and
 enforceability analysis, under Atlantic Marine, “a court evaluating a defendant’s § 1404(a)
 motion to transfer based on a forum-selection clause should not consider arguments about the
 parties’ private interests.” 571 U.S. at 64.



                                                  -4-
Case 4:20-cv-00896-ALM-KPJ Document 48 Filed 06/11/21 Page 6 of 8 PageID #: 732




        Moates first argues that the COVID-19 pandemic and his health conditions make this an

 “exceptional case” because of the difficulty he would have traveling to California. Obj. at 3. As

 previously explained, these travel-related arguments are misplaced. See Reply at 1-2. So long as

 pandemic conditions persist, it is exceedingly unlikely that Moates will be required to appear in

 person in California. Id. at 1. And he may utilize the Northern District of California’s electronic

 filing system without prior permission, thus continuing to litigate this case from his home in

 Texas. Id. at 1-2. But more importantly, these arguments are flatly precluded by precedent.

 Where, as here, a forum-selection clause is valid and applicable, a court “should not consider

 arguments about the parties’ private interests,” Atl. Marine Constr. Co, 571 U.S. at 64, including

 any contentions “[]related to the convenience of the parties,” id. at 52. Instead, the court “must

 deem the private interest factors to weigh entirely in favor of the preselected forum.” Id. at 64.

 Accordingly, even if Moates’s travel-related objections had merit as a matter of fact—and they

 do not—they are beside the point as a matter of law.

        Moates next argues that his economic situation makes this an exceptional case. Obj. at 3-

 4. Because he has not previously raised this argument, it is not properly before the Court. See

 Armstrong, 951 F.2d at 630. Regardless, as with his travel-related claims, Moates’s personal




                                                -5-
Case 4:20-cv-00896-ALM-KPJ Document 48 Filed 06/11/21 Page 7 of 8 PageID #: 733




 finances are irrelevant under the governing standard set forth Atlantic Marine.4 And nothing in

 Moates’s discussion of his financial situation even addresses, much less calls into question, the

 R&R’s conclusion that the public-interest factors favor transfer. R&R at 18-21 (finding that “the

 Northern District of California has a strong local interest in deciding this case”; “[t]he only

 connection between this case and the Eastern District of Texas is [Moates’s present location]”;

 “[t]he Northern District of California, as a federal court, is well-equipped to adjudicate the ten

 federal claims” Moates brought and “more familiar with California law than this Court”; and

 “the Northern District of California is deeply familiar with suits filed against Facebook by its

 former and current users”).

                                           CONCLUSION

        The Court should adopt the Report and Recommendation, grant Facebook’s motion, and

 transfer this case to the Northern District of California.




 4
   Moates relies on Walker v. Carnival Cruise Lines, 107 F. Supp. 2d 1135 (N.D. Cal. 2000), for
 the proposition that a plaintiff’s financial difficulties can overcome a forum selection clause. See
 Obj. at 4. But that case was decided more than a decade before Atlantic Marine set forth the
 relevant test. In any event, Judge Priest Johnson distinguished Walker in her separate discussion
 of whether Facebook’s forum selection clause is enforceable, concluding that any difficulties
 Moates would face in (potentially) traveling to California are far less severe than those of the
 plaintiffs in Walker. See R&R at 8; see also id. at 10 (noting that Moates’s claims were “too
 speculative” and that “the Court is not convinced a report documenting one visit to a medical
 facility, with no narrative or elaboration, demonstrates Plaintiff will have to relinquish his claims
 if he has to litigate his claims in the Northern District of California”). Moates claims that he
 could submit additional evidence to demonstrate that his situation is in fact analogous to that in
 Walker. Obj. at 4. Because he did not—and indeed could not, at this stage of the proceeding—
 there is no reason to disturb Judge Priest Johnson’s careful analysis of the record.



                                                  -6-
Case 4:20-cv-00896-ALM-KPJ Document 48 Filed 06/11/21 Page 8 of 8 PageID #: 734




 Dated: June 11, 2021                               Respectfully submitted,

                                                    /s/ E. Glenn Thames, Jr.
                                                    E. Glenn Thames, Jr.
                                                    Texas Bar Number 00785097
                                                    glennthames@potterminton.com
                                                    POTTER MINTON
                                                    A Professional Corporation
                                                    110 N. College Avenue, Suite 500
                                                    Tyler, TX 75702
                                                    Telephone: 903 597-8311
                                                    Facsimile: 903 593-0846

                                                    KEKER, VAN NEST & PETERS LLP
                                                    Christopher C. Kearney - # 154101
                                                    ckearney@keker.com
                                                    W. Hamilton Jordan - # 295004
                                                    wjordan@keker.com
                                                    633 Battery Street
                                                    San Francisco, CA 94111-1809
                                                    Telephone:     415 391 5400
                                                    Facsimile:     415 397 7188

                                                    ATTORNEYS FOR DEFENDANT
                                                    FACEBOOK, INC.


                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that all counsel of record who are deemed to have
 consented to electronic service are being served with this document via the Court’s CM/ECF
 system pursuant to Local Rule CV-5. Service outside the court’s electronic-filing system has
 been completed on June 11, 2021, per the Plaintiff’s consent to electronic service, as follows:

        Michael Moates at the following email addresses:
        michael.moates@thenarrativetimes.org
        michaelsmoates@gmail.com

                                                /s/ E. Glenn Thames, Jr.
                                                E. Glenn Thames, Jr.




                                              -7-
